Citation Nr: 0103256	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  98-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left shoulder, currently 
characterized as a scar and rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for post traumatic stress disorder.  
He was denied compensable ratings for residuals of malaria 
and a shell fragment wound scar of the left shoulder.  He in 
turn filed a July 1998 notice of disagreement regarding his 
awarded disability ratings, and was afforded a July 1998 
statement of the case.  He then filed an August 1998 VA Form 
9, and was afforded a personal hearing at the RO in March 
1999.  

In a February 2000 rating action, the veteran was awarded a 
compensable rating of 10 percent for his left shoulder 
disability.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  



FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
service connected post traumatic stress disorder has resulted 
in difficulty in establishing and maintaining effective 
social relationships, due to such symptoms as anxiety 
attacks, irritability, and social isolation.  

2.  The veteran's service connected left shoulder scar is 
tender and painful on objective demonstration.  

3.  The veteran has some limitation of motion of the left 
shoulder resulting from his in-service shell fragment wound 
to that joint.  

4.  The veteran does not currently have malaria as an active 
disease process and does not have any current disability 
directly resulting from his in-service bout of malaria.  


CONCLUSIONS OF LAW

1.  An increased initial rating, to 50 percent and no higher, 
is warranted for the veteran's post traumatic stress 
disorder.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic 
Code 9411 (2000).  

2.  An increased rating, in excess of 10 percent, is not 
warranted for the veteran's left shoulder scar resulting from 
a shell fragment wound in service.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.118, Diagnostic Codes 7800-7819 (2000).  

3.  A separate rating of 20 percent is warranted for 
musculoskeletal impairment of the veteran's left shoulder as 
a service connected residual of his shell fragment wound to 
that joint.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Codes 5200-5203 (2000).  

4.  A compensable rating is not warranted for the veteran's 
service connected residuals of malaria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.14, 4.31, 4.88b, Diagnostic Code 6304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed a claim in August 1997 for service 
connection for post traumatic stress disorder.  He also 
requested compensable ratings for his service connected left 
shoulder scar resulting from a shell fragment wound in 
service, and residuals of malaria.  

The veteran was afforded a September 1997 VA medical 
examination to evaluate his left shoulder scar and residuals 
of malaria.  He was noted to have a pale, well-healed 10 cm 
by 2 cm scar on the anterior aspect of the left shoulder.  He 
stated he is left-handed.  No keloid formation, ulceration, 
vascular insufficiency, or inflammation was observed.  Some 
mild tenderness on palpation of the scar was noted.  He had 
mild muscle weakness of the left shoulder as compared to the 
right shoulder, but had full range of motion.  X-rays of the 
left shoulder revealed some bony spurring and thickening of 
the upper humerus at the site of the tendon exertion.  His 
musculoskeletal evaluation was otherwise within normal 
limits.  A full medical evaluation, including urine and blood 
tests, was accomplished, but the examiner found 
"insignificant evidence to warrant the diagnosis of an acute 
or sequelae of malaria."  

A September 1997 VA psychiatric examination was also afforded 
the veteran.  He is married and living with his wife and one 
of his two daughters.  He works part-time.  He has held 
several jobs since service and now works for relatives in the 
carpet business.  His reported psychiatric symptoms include 
difficulty sleeping, frequent nightmares, an exaggerated 
startle response, nervousness, and alcohol abuse.  Many 
things get on his nerves, and he avoids loud noises and 
crowds.  No obsessive rituals, intrusive thoughts, or panic 
attacks were reported.  Some feelings of depression were 
noted, but he has no suicidal ideation or plans.  "Rare" 
homicidal thoughts were reported, although he is generally 
only irritable.  He gave no history of violence.  He enjoys 
the company of his children and grandchildren.  He had no 
hallucinations, flashbacks, or delusions.  He stated he gets 
along well with his family when he hasn't been drinking 
excessive amounts of alcohol.  He denied illegal drug use.  
His dress, grooming, and hygiene were adequate, and he was 
alert and fully oriented.  His behavior was appropriate and 
cooperative, and his mood was anxious and depressed.  He 
appeared tense and restless, with a minimum of laughing or 
smiling.  His speech exhibited reduced spontaneity but was 
clear, relevant, and logical.  His affect was appropriate but 
restricted, and his psychomotor activity was within normal 
limits.  No gross abnormalities in perception, thinking, or 
thought content were seen.  His insight, memory, and 
concentration were fair, and his fund of general knowledge, 
abstract thinking, and judgment were intact.  He was 
competent for VA purposes.  Post traumatic stress disorder 
was diagnosed.  

The RO considered the evidence and issued a November 1997 
rating decision awarding the veteran service connection, with 
a 30 percent initial rating, for post traumatic stress 
disorder.  Compensable ratings were denied for his service 
connected left shoulder scar and residuals of malaria.  He 
responded with a July 1998 notice of disagreement, and he was 
afforded a statement of the case that same month.  He then 
filed a VA Form 9, and requested a hearing before RO hearing 
personnel.  

The veteran's VA medical center outpatient treatment records 
were obtained.  A December 1997 treatment note reflects a 
history of alcohol, tobacco, and marijuana abuse, and two 
prior admissions to detoxification programs.  Clinical notes 
also reflect the veteran's complaints of occasional fevers 
and chills, which he attributes to his in-service diagnosis 
of malaria.  A blood test for malaria was negative, but he 
was placed on a course of quinine as a preventive measure.  

Another VA psychiatric examination was afforded the veteran 
in October 1998.  Since his last VA examination, he has 
ceased employment following a heart attack four months ago.  
He continues to experience nervousness, anxiety, nightmares, 
and poor sleep patterns.  He reported periodic intrusive and 
distressing thoughts and recollections concerning his wartime 
experiences.  He does not like crowds.  He has an exaggerated 
startle response, especially with loud noises.  He does have 
feelings of depression, but has been helped by medication.  
He denied any suicidal thoughts or plans.  No hallucinations, 
flashbacks, or delusions were reported.  He is suspicious and 
distrustful of others.  No hypervigilance was reported.  He 
is friendly with a few neighbors but generally keeps to 
himself.  Objective examination revealed his dress, grooming, 
and hygiene to be good, and he was alert and fully oriented.  
His behavior was appropriate and cooperative.  He was 
talkative, and his mood was anxious.  He was tense and 
anxious in demeanor, and had difficulty with concentration.  
His eye contact was good and his speech was logical, 
relevant, and clear.  His affect and psychomotor activity 
were both within normal limits.  He did not appear to be 
psychotic.  His insight was fair and his memory was intact.  
His concentration was moderately impaired, but his judgment, 
abstract thinking, and fund of general knowledge were intact.  
He was considered competent for VA purposes.  Post traumatic 
stress disorder was again diagnosed.  

A VA medical examination was afforded the veteran in October 
1998.  He reported a history of intermittent fevers and 
chills since his diagnosis of malaria in service.  The 
examiner reviewed the medical history and noted all recent 
blood tests for malaria have been negative, most recently in 
July 1998.  No malnutrition or vitamin deficiency related to 
the veteran's malaria was observed.  He also reported 
limitation of motion of the left shoulder due to his shell 
fragment wound to that joint.  He has had no surgery of the 
left shoulder since his initial injury and treatment during 
service.  Some joint stiffness was reported, but no swelling, 
heat, or redness.  Objective examination of the left shoulder 
revealed some anterior tenderness, but no swelling, crepitus, 
or deformity.  He had abduction of the left shoulder to 125º, 
flexion to 130º, internal rotation to 90º, and external 
rotation to 90º; all these motions were with pain.  These 
findings represent the maximum range of motion achieved after 
considering pain with use and/or fatiguing of the joint.  X-
ray examination of the left shoulder revealed no radiopaque 
densities; however, he did have some bony spurring and 
thickening of the upper humerus.  The final diagnoses 
included a history of malaria, with no current findings of 
malaria, and residuals of a shell fragment wound to the left 
shoulder, to include a tender scar and some osteoarthritis of 
the upper humerus.  

The veteran was afforded a personal hearing at the RO in 
March 1999.  He testified on his own behalf, accompanied by 
his wife and daughter.  Regarding his left shoulder 
disability, he stated that his injury continues to cause him 
pain and stiffness of the joint, limiting his shoulder 
motion.  He is not currently receiving treatment for his left 
shoulder injury, but does occasionally take over-the-counter 
medication for shoulder pain.  Testifying regarding his post 
traumatic stress disorder, the veteran again reported poor 
sleep, poor concentration, and anxiety attacks.  His wife 
testified that the veteran does not like to go out in public 
much, and he constantly worries about his children and 
grandchildren.  His daughter stated that his concentration 
has decreased, and he sometimes get confused between his 
grandchildren.  

The RO considered this additional evidence and in a February 
2000 rating decision, awarded the veteran a compensable 
rating of 10 percent for his service connected scar of the 
left shoulder.  No other changes were made to the ratings for 
his service connected disabilities, and his case was 
forwarded to the Board.  

Analysis

I. Initial rating - Post traumatic stress disorder

The veteran seeks an increased initial rating for his service 
connected post traumatic stress disorder, currently rated as 
30 percent disabling.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  When the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411.  Under this code, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The rating criteria provide that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

For the reasons to be discussed below, an increased initial 
rating, to 50 percent and no higher, is warranted for the 
veteran's service connected post traumatic stress disorder.  

The recent medical evidence of record consists chiefly of the 
September 1997 and March 1999 VA medical examination reports, 
both of which demonstrate occupational and  social impairment 
resulting from the veteran's psychiatric disability.  He 
reported that he dislikes being in crowds and has few social 
contacts outside his immediate family.  He also related that 
he had chronic anxiety and hyper-irritability, and has 
struggled with alcohol abuse in the past.  His concentration 
was impaired, and his mood reflected significant depression.  
He noted intrusive and distressing thoughts of his wartime 
experiences during service.  The veteran's wife and daughter 
testified at a March 1999 personal hearing that he is 
chronically anxious about their safety and that of his 
grandchildren; because of this anxiety, he sleeps poorly and 
is constantly patrolling the house looking for problems.  
They also stated that his concentration is impaired, as he 
tends to confuse the names of his children and grandchildren.  
In light of 38 C.F.R. §§ 4.3 and 4.7, the preponderance of 
the evidence supports an increased initial rating of 50 
percent for the veteran's psychiatric disability.  

However, a clear preponderance of the evidence is against an 
increased rating to 70 percent, as the criteria for such a 
rating have not been met.  The veteran has reported no 
suicidal ideation.  Obsessive rituals were not noted by the 
VA medical examiners or reported by the veteran.  Likewise, 
the veteran has normal speech patterns, cognition, and 
orientation, without gross delusions or hallucinations.  His 
insight and intellect have been described by all examiners as 
adequate.  He has been judged competent by all examiners to 
manage his VA benefits.  The veteran has not reported 
experiencing panic attacks on a near-continuous basis.  
Although he has some symptoms of depression, these symptoms 
do not restrict his ability to function independently, 
appropriately, and effectively.  The veteran has demonstrated 
the ability to live on his own, along with his wife of many 
years and his children and grandchildren, and manage his own 
household at all times subsequent to service.  Following 
service, he was able to maintain employment for many years 
prior to his heart attack, at which time he ceased working.  

Regarding his impulse control, he has reported only "rare" 
homicidal thoughts, without any such plans, and no history of 
violence or legal difficulties.  He has had no recent periods 
of psychiatric hospitalization.  He was alert and fully 
oriented at all times of examination, and demonstrated no 
signs or symptoms of psychosis.  No deficits in personal care 
or grooming were noted.   Overall, the clear preponderance of 
the evidence is against an increased initial rating to 70 
percent.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  At no time since the veteran filed 
his claim for service connection has the service connected 
disability been more disabling than as currently rated.  The 
veteran's post traumatic stress disorder has, however, 
presented a degree of impairment equal to a 50 percent rating 
since the effective date of the claim.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment, as the veteran quit work due to his 
cardiovascular problems.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
post traumatic stress disorder is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  



In conclusion, an increased initial rating, to 50 percent and 
no higher, is warranted for the veteran's service connected 
post traumatic stress disorder.  


II. Increased rating - Residuals of a left shoulder shell 
fragment wound,
to include scarring

The veteran seeks an increased rating for his service 
connected residuals of a shell fragment wound to the left 
shoulder, currently characterized as a scar and rated as 10 
percent disabling.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (2000).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
stated that where symptomatology is "distinct and separate," 
scars and underlying muscle or bone injury may be rated 
separately without violating the 38 C.F.R. § 4.14 provision 
against pyramiding.  38 C.F.R. § 4.14 (2000); see Esteban v. 
Brown, 6 Vet. App. 259, 261-262 (1994).  In the present case, 
the veteran has been awarded service connection for, and 
evaluated based on, a left shoulder scar resulting from his 
in-service shell fragment wound.  However, the service 
medical records confirm the penetration of the shrapnel 
fragment into the veteran's shoulder, and the need for 
surgical removal of this fragment.  Thus, a separate rating 
for any 


musculoskeletal impairment resulting from the veteran's shell 
fragment wound of the left shoulder is warranted.  Id.  

Considering first the veteran's disability rating for his 
left shoulder scar resulting from his shell fragment wound, a 
10 percent rating has been assigned this disability.  Under 
Diagnostic Code 7804, for scars, a 10 percent rating is 
assigned for those scars which are tender and painful on 
objective demonstration; this rating represents the maximum 
schedular rating available under Diagnostic Code 7804.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  For the 
reasons to be discussed below, an increased rating for the 
veteran's service connected scar is not warranted.  

While the veteran has been awarded the maximum available 
schedular rating under Diagnostic Code 7804, his disability 
must still be considered under other, potentially analogous, 
diagnostic criteria.  See 38 C.F.R. § 4.20 (2000).  Scars may 
also be rated based on the limitation of function of the part 
effected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  
However, in the present case the veteran has been assigned a 
separate rating for impairment of his left shoulder, other 
than that due to scarring.  Because his scarring is not of 
the face or neck, evaluation under Diagnostic Code 7800 is 
not warranted.  Likewise, the September 1997 and October 1998 
VA medical examination reports do not reflect either 
sufficient severity or surface area involvement of the skin 
so as to warrant rating under Diagnostic Codes 7801-7802, for 
burns of the skin.  Finally, the veteran's scarring does not 
exhibit exudation, exfoliation, or ulceration, according to 
the medical reports; thus, an analogous disability rating 
under Diagnostic Codes 7806-7819, for skin disease, is not 
warranted.  His left shoulder scar was described as well-
healed in September 1997, without evidence of inflammation, 
keloid formation, or vascular impairment.  Thus, a clear 
preponderance of the evidence is against an increased rating, 
in excess of 10 percent, for the veteran's left shoulder 
scar, under all applicable schedular criteria.  




Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder scar resulting from 
his shell fragment wound has itself required no periods of 
hospitalization since his service separation, and is not 
shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
left shoulder scar is unusual, or causes marked interference 
with work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased rating, in excess of 10 percent, 
for the veteran's left shoulder scar resulting from a shell 
fragment wound during service, is not warranted.  



III. Increased rating - Residuals of a left shoulder shell 
fragment wound,
to include musculoskeletal disability

As is noted above, a separate rating is warranted for the 
veteran's left shoulder disability, other than scarring, 
resulting from his in-service shell fragment wound to that 
joint.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain, pain on use, excess fatigability, 
weakened movement, and/or incoordination.  The Court's 
pronouncements in DeLuca will be considered as warranted in 
the present case.  

Diagnostic Code 5201, for limitation of motion of the arm, 
awards a 40 percent rating for motion of the arm limited to 
25º from the side, a 30 percent rating for motion of the arm 
to midway between the side and shoulder level, and a 20 
percent rating for limitation of motion at the shoulder 
level; these ratings apply to major, that is, dominant 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).  
According to the veteran, he is left-handed.  As in any case, 
a noncompensable rating is assigned whenever the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).  For the reasons to be discussed below, a 20 percent 
rating, and no higher, is warranted for his musculoskeletal 
impairment resulting from the shell fragment wound to his 
left shoulder.  

When the veteran was first examined by VA personnel in 
September 1997 following the filing of his most recent claim, 
he had full range of motion of the left shoulder, but with 
some pain and stiffness on motion.  However, when he was 
again examined in October 1998, he only had abduction of the 
left shoulder to 125º, flexion to 130º, internal rotation to 
90º, and external rotation to 90º; all these motions were 
with pain.  These findings represent the maximum range of 
motion achieved after considering pain with use and/or 
fatiguing of the joint.  X-ray examination of the left 
shoulder revealed no radiopaque densities; however, he did 
have some bony spurring and thickening of the upper humerus.  
Under the applicable criteria, a 20 percent rating is 
warranted for his left shoulder injury, in light of 38 C.F.R. 
§§ 4.3 and 4.7.  The October 1998 VA examination report 
indicates the veteran's left shoulder exhibits range of 
motion only slightly beyond the shoulder level, accompanied 
by muscle weakness, pain, and some joint stiffness on 
occasion.  X-ray evidence also verifies osteoarthritis of the 
left shoulder joint.  Affording the veteran the benefit of 
the doubt and considering the requirements of 38 C.F.R. 
§§ 4.40 and 4.45 as interpreted in DeLuca, an increased 
rating to 20 percent is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)).  

Nevertheless, an increased rating in excess of 20 percent is 
not warranted for the veteran's left shoulder musculoskeletal 
disability, as he has not demonstrated limitation of motion 
of the left arm below the shoulder level.  Even considering 
the factors articulated by the Court in DeLuca, including 
pain on use and fatigability, his left arm has demonstrated 
motion to at least the shoulder level on all occasions of 
record.  

Evaluation of the veteran's left shoulder disability under 
other schedular criteria for shoulder impairment also does 
not result in a rating in excess of 20 percent.  Diagnostic 
Code 5202, for impairment of the humerus, offers the 
potential for a disability rating in excess of 20 percent, 
based on nonunion or fibrous union of the joint, as does 
Diagnostic Code 5203, for impairment of the clavicle or 
scapula.  However, VA X-rays of the left shoulder demonstrate 
only osteoarthritis and spurring in the left shoulder, 
without evidence of either nonunion or fibrous union of the 
humeral joint, or impairments of the clavicle and/or scapula.  
Thus, an increased rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5202-5203.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202-03 (2000).  Likewise, because 
the veteran has at least some range of motion, evaluation of 
his disability under Diagnostic Code 5200, for ankylosis of 
the shoulder, is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2000).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left shoulder disability has itself 
required no recent periods of hospitalization during the 
pendency of this appeal, and is not shown by the evidence to 
present marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted at this time.  
The veteran has not otherwise submitted evidence tending to 
show that his service-connected left shoulder disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

In conclusion, a separate rating of 20 percent and no higher 
is warranted for the veteran's musculoskeletal impairment, 
other than scarring, of the left shoulder as a residual of 
his in-service shell fragment wound to the joint.  



IV. Compensable rating - Residuals of malaria

The veteran seeks a compensable rating for his service 
connected residuals of malaria.  

A total (100 percent) rating is assigned for malaria as an 
active process, and thereafter residuals such as liver and 
spleen damage are rated under the appropriate systemic codes.  
Suspected relapses must be confirmed by the presence of 
malarial parasites in blood smears.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2000).  

In cases where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned whenever the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  

The September 1997 and October 1998 VA medical examinations 
of the veteran revealed several disabilities claimed by him, 
but none are medically connected back to the incident of 
malaria in service.  While the claims of fever and chills are 
noted, neither are medically linked to the service-connected 
residuals of malaria.  Upon 



examination in September 1997, the examiner found 
"insignificant evidence to warrant the diagnosis of an acute 
or sequelae of malaria."  Likewise, the October 1998 VA 
examination report indicates that the veteran's clinical 
tests for malaria have all been negative.  Also, no 
malnutrition or vitamin deficiency related to the veteran's 
malaria was observed.  The veteran's lay statement linking 
his intermittent fevers and chills to malaria cannot be taken 
as conclusive in the absence of supporting medical evidence.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  The record contains no 
medical evidence showing either a relapse of malaria for many 
years or a current disability as a result of this disease, as 
would warrant a compensable rating under the rating schedule.  
38 C.F.R. Part 4 (2000).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's residuals of malaria have 
themselves required no periods of hospitalization since his 
service separation, and are not shown by the evidence to 
present marked interference with employment in and of 
themselves, as the veteran has stated he discontinued 
employment for other reasons.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
residuals of malaria are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's service connected 
residuals of malaria.  



ORDER

1.  An increased initial rating of 50 percent is assigned for 
the veteran's service connected post traumatic stress 
disorder.  

2.  An increased rating, in excess of 10 percent, is denied 
for the veteran's service connected left shoulder scar 
resulting from a shell fragment wound.  

3.  A separate rating of 20 percent is assigned for the 
veteran's service connected musculoskeletal impairment, other 
than scarring, of the left shoulder as a residual of his in-
service shell fragment wound.  

4.  A compensable rating is denied for the veteran's service 
connected residuals of malaria.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

